Citation Nr: 1729775	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as congenital strabismus.

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to an eye disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active honorable naval service from March 1974 to March 1978 and from October 1981 to October 1983.  A period of service from January 1984 to December 1985 was under other than honorable conditions.  See March 1997 Administrative Decision (finding the discharge from the period of service from January 1984 to December 1985 a bar to VA benefits).

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a January 2010 Travel Board Hearing.  A transcript is associated with the record.

In a September 2011 decision, the Board denied the appeal for service connection for an eye disability, and remanded the service connection claim for a psychiatric disorder.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in an April 2012 order, the Court vacated the Board's decision denying service connection for an eye disability and remanded the matter back to the Board.  In February 2013 and May 2015, the Board remanded the appeal for further development.  The case is now returned for appellate review.

The issue of entitlement to service connection for a psychiatric disorder, including as secondary to an eye disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has an eye disability, characterized as consecutive strabismus, that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an eye disability, characterized as consecutive strabismus, have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that both (1) the disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); see also Wagner, 370 F.3d at 1096.

Further, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303 (c) (2016); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303 (c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  In this regard, a July 2010 VA examiner indicated that the Veteran's strabismus is a congenital disease.

The record shows that the Veteran's eye disability was not noted on the Veteran's enlistment examination in January 1974.  Although no relevant abnormalities were noted, the Veteran reported a prior history of eye surgery.  Additional service records show the Veteran reported a history of surgery for strabismus at age 2.  As the Veteran is claiming service connection for a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  In other words, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

The Veteran has conceded, and the parties to the Joint Motion have stipulated, that VA has established by clear and unmistakable evidence that the Veteran's eye disability preexisted his period of active service.  See Joint Motion at 2.  Therefore, the Board must determine whether there is clear and unmistakable evidence that either the preexisting eye disability did not increase in severity during active service, or that any such increase was due to the natural progress of the condition.  If such clear and unmistakable evidence does not exist, service connection is warranted.  See Wagner, supra.

Personnel records show that the Veteran's military occupational specialty in the U.S. Navy was signalman.  The Veteran was seen for complaints of blurred vision in his right eye in service in April 1974.  Additional records dated November 1974 reflect complaints of intermittent diplopia.  The Veteran stated that he mainly used his left eye.  In October 1977, the Veteran reported double vision when he relaxed his eye.  The Veteran underwent additional examinations in February 1978 and October 1983.  No relevant abnormalities were noted.

After service, private records dated in March 2003 reflect complaints of horizontal diplopia.  The Veteran was diagnosed with refractive error, with a history of amblyopia in the right eye and prior strabismus surgery.

VA treatment records show the Veteran initiated treatment in 1998 but did not have an eye consult until March 2004.  The Veteran complained of a history of double vision for one and a half years, history of childhood strabismus, and diagonal displacement of images, which went away with one eye covered.  He complained of headaches from the tension of trying to hold two images.  The assessment included history of childhood strabismus and strabismus surgery, now with diplopia for one and a half years becoming near constant; and refractive error/presbyopia. 

VA treatment records dated in March 2005 show the Veteran reported having single vision for many years, but that diplopia had returned about 5 years ago, and was now constant and worsening.

Additional private records dated in April 2006 reflect diagnoses of esotropia and right hypertropia.  In a letter received by VA in May 2008, one of the Veteran's private physicians noted the Veteran's duties in service and history of eye problems.  However, he did not specifically indicate that the Veteran's condition was aggravated as a result of service.

The Veteran was afforded a VA examination in August 2008.  The claims file was reviewed by the examiner, who noted the Veteran's history of strabismus surgery at age 2.  The Veteran reported having difficulty with fusing in 1983.  His current symptoms included double vision, blurring, and floaters.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed consecutive strabismus with constant diplopia.  However, he indicated that consecutive strabismus was not exacerbated by service, as deviations in alignment will occur over time due to changes in visual input and the development of the orbit and eyeball.

The Veteran testified at a Travel Board hearing in January 2010.  He stated that he had surgery for strabismus at age 2.  From ages 4 to 9, he had intensive eye therapy. At the time he entered service, he was not having any problems with his vision.  In service, he was trained as a signalman, and his duties included reading visual communications and identifying ships from long distances.  He used binoculars to perform these functions.  During his three and a half year service aboard his first ship, he experienced intermittent symptoms of diplopia.  His duties were similar in nature during his second period of service, but more intense.  After service, he worked at a water treatment technician, and he continued to experience increased levels of double vision.  He stopped working a couple of years earlier. 

The Veteran underwent an additional VA examination in July 2010.  The examiner reviewed the claims file, and noted the Veteran's history of congenital strabismus and vision therapy.  The Veteran reported injuring his eye in a door frame in 1976. On examination, diplopia was present and uncorrectable.  The examiner diagnosed, in pertinent part, strabismus which he indicated was a congenital disease, but stated that he could not resolve whether it was aggravated by active duty without resorting to speculation.  He noted that the Veteran had a history of surgery for strabismus at age 2 which resulted in consecutive strabismus, thus causing diplopia in both eyes for the previous 7-8 years.  The examiner stated that the Veteran's strabismus was not caused by nor related to service.  He noted that consecutive strabismus was a condition that could develop after corrective strabismus surgery by which the eyes were no longer aligned.  This could take months or years to develop.  Consecutive strabismus could occur as a natural progression, though use of binocular devices could have worsened the Veteran's ability to suppress his right eye vision, resulting in a heightened awareness of deviation and subsequent diplopia.  The examiner stated that he was unable to determine objectively the aggravation above and beyond the natural progression that was caused by service.  He also indicated that refractive error and presbyopia were diagnosed on examination, but an opinion as to whether such conditions were aggravated by service could not be provided, as such knowledge was not available in the medical literature.

On remand, the Veteran was provided with another VA examination in August 2013, on which the examiner noted that aggravation of the Veteran's consecutive strabismus might have occurred due to use of binocular devices, which could have an effect in worsening his ability to suppression vision in his right eye resulting in a heightened awareness of deviation and subsequent diplopia.  The examiner found that it would be mere speculation of the examiner to state if the cause of the diplopia was caused by consecutive strabismus, the natural progression of strabismus surgery, or aggravation due to surgery.  The examiner noted that if there were medical records prior to service stating that the Veteran did not have suppression of the right eye, or had diplopia after strabismus surgery, this might aid in making a more definitive opinion.   

An additional VA examination was provided in August 2016.  The examiner found that the Veteran's diplopia with history of strabismus surgery was less likely as not caused by, aggravated by, or related to service.  The rationale was that diplopia from strabismus occurred during childhood, which was the reason strabismus surgery and vision therapy was required as a child.  The examiner noted that the Veteran stated that his diplopia reoccurred during his military deployments and working long hours in the military as a signalman.  However, it was determined that diplopia was most likely the result of childhood strabismus, as the examiner found no medical literature to support the use of binocular or telescopes and increased development of diplopia.  The examiner found that most likely the diplopia was the result of ocular muscle fatigue trying to maintain a single image.

A medical opinion was provided by a private pediatric ophthalmologist in June 2015.  The physician noted that the Veteran was a Navy Signalman during his military career and left the service in 1985.  It was noted that during active service, the Veteran had single binocular vision and was able to use binocular telescopes.  At the end of the Veteran's career, he reportedly complained of some intermittent double vision to the degree that he would close one eye or use a single optic telescope for his duties.  The physician stated that the Veteran's duties as a signalman "may have subsequent [sic] suppression therapy he underwent after leaving the military."  The Board notes that it appears that the ophthalmologist is relating the Veteran's duties in service to his need for suppression therapy after service. 

The Veteran's private optometrist submitted an opinion in April 2017 noting that the Veteran's ocular and visual conditions included anisometropia, which is a condition that is typically hereditary wherein the focusing ability of each eye is significantly different and neither eye can focus on the same distance equally.  The optometrist found that use of monocular optical devices could contribute to diplopia (double vision) in cases of anisometropia, as it could cause decreased binocular fusion.  

Another private medical opinion from the same optometrist was provided in May 2017, which again listed all of the Veteran's ocular and visual conditions, which included anisometropia, asthenopia, esotropia, hypertropia, hypermetropia, astigmatism, and presbyopia.  It was noted that in many cases anisometropia was not an issue that caused symptoms.  In the optometrist's opinion, due to the conditions listed and the time of onset of the diplopia, the Veteran's history of use of binoculars, monocular telescopes, and other optical devices including long glasses, night vision devices, and infrared and star scopes had led to the cascade of asthenopia and esotropia, which had contributed to his diplopia over the years up until now.

Based on the foregoing, the Board finds that the evidence does not show clear and unmistakable evidence that the Veteran's preexisting consecutive strabismus was not aggravated by his service.  As VA cannot rebut the second prong of establishing by clear and unmistakable evidence that the Veteran's preexisting consecutive strabismus was not aggravated by military service, the Veteran is presumed sound at entry into service.  Therefore, the issue is whether the Veteran's present eye disability, characterized as consecutive strabismus, was incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the service treatment records and the Veteran's reports of in-service symptoms concerning his right eye, the military records showing service as a signalman involving the use of binoculars and monoculars, and the medical opinions from the Veteran's private ophthalmologist and optometrist are persuasive evidence in favor of service connection.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an eye disability, characterized as consecutive strabismus, is granted.

The Veteran's service connection claim for an eye disability, characterized as consecutive strabismus has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for an eye disability, characterized as consecutive strabismus, is granted.


REMAND

The Veteran contends that he has psychiatric disorders, including depression, anxiety, and alcohol and nicotine abuse, due to frustration with his vision problems. See January 2010 Board hearing transcript, p. 20; November 2007 VA Psychiatric Treatment Records. 

The Veteran has regularly attributed an increase in frustration, anger, and irritability due to his medical condition-specifically, to his diplopia.  

The August 2016 VA examination and October 2016 supplemental opinion provided in response to the last Board remand did not address whether the Veteran's eye disability caused or aggravated his psychiatric disorder, because it was not a service-connected disability at that time.  Thus, another medical opinion is warranted.

Further, the medical opinion provided in August 2016 did not provide a clear rationale for whether any additional disability resulted from a disability superimposed onto a personality disorder during the Veteran's active service.  The examiner in August 2016 found that the Veteran's personality disorder and alcohol use disorder were less likely aggravated by military service because there was no objective evidence of this.  However, there was no further reasoning given, other than to note the qualities of a personality disorder.

In addition, the record shows evidence of other psychiatric diagnoses since filing his claim.  An August 2013 VA psychiatric examiner indicated that the Veteran might have other psychiatric diagnoses, but they could not be clearly distinguished from his personality disorder, NOS, and alcohol abuse until after a prolonged period of sobriety.  However, the record reveals that the Veteran has also been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anger management issues, major depressive disorder, depressive disorder, NOS, and nicotine use disorder.  See November 2007 VA Treatment Records; March 2008 VA Psychiatric Examination; July 2010 VA Psychiatric Examination; October 2011 VA Treatment Records; September 2012 VA Psychiatric Treatment Records; August 2013 VA Psychiatric Examination; February 2014 VA Treatment Records.  These diagnoses need to be considered in any etiology opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional psychiatric treatment records.

2.  Make attempts to obtain any outstanding psychiatric treatment records from VA dated from May 2017 to present.  

3.  After any outstanding treatment records are received, schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the nature and etiology of any psychiatric disorder present at any point since filing his claim in 2003.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings. 

The examiner should note that the record reveals that in addition to a personality disorder and alcohol use disorder, the Veteran also has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anger management issues, major depressive disorder, depressive disorder, NOS, and nicotine use disorder.  See November 2007 VA Treatment Records; March 2008 VA Psychiatric Examination; July 2010 VA Psychiatric Examination; October 2011 VA Treatment Records; September 2012 VA Psychiatric Treatment Records; August 2013 VA Psychiatric Examination; February 2014 VA Treatment Records.  

The examiner should review the treatment records cited to in the Remand above that contain evidence that the Veteran was diagnosed at various times with several different psychiatric disorders.  The examiner should address these diagnoses and explain why the Veteran has or has not had these disorders since filing his 2003 claim.

The examiner MUST provide an opinion, based on the record, for each psychiatric disorder the Veteran has or has had at any point since filing his 2003 claim, regarding:

(a) whether the psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's first or second period of enlistment. The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service.

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted a qualifying period of service and was not aggravated by such service, the examiner MUST provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder present since the Veteran's 2003 claim is otherwise etiologically related to an in-service injury, disease, or event.

(d) whether it is at least as likely as not that the psychiatric disorder is proximately due to or, in the alternative, chronically aggravated by his service-connected consecutive strabismus.

(e) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder. 

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms. 

Please provide the basis for any diagnosis and a complete medical rationale for any opinion. If medical literature is used, please provide a citation. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4.  If the benefits currently sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


